Citation Nr: 1501210	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-49 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder/asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1962 to February 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's VA record  is now in the jurisdiction of the Houston, Texas RO.  In May 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  In July 2014, the case was remanded for additional development.  


FINDING OF FACT

The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) a respiratory disorder/asthma.  


CONCLUSION OF LAW

Service connection for a respiratory disorder/asthma is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2008, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the May 2014 hearing, the undersigned discussed the evidence that is needed to substantiate the claim of service connection for a respiratory disorder/asthma and identified evidence to be secured (i.e., evidence of a current diagnosis of a respiratory disorder/asthma and evidence a nexus between such diagnosis and service).  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  A September 2014 letter asked the Veteran to provide releases for VA to obtain his treatment records from private treatment providers, or to obtain and submit the records himself; he has not responded (and such development could not proceed without his cooperation).  He was afforded VA examinations in August 2008 and November 2014.  The Board finds the examination reports, cumulatively, are adequate with respect to the issue decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

October 1962 STRs show that the Veteran was hospitalized for 7 days with a diagnosis of allergy, not elsewhere classified, allergen undetermined, manifested by acute asthma attacks.  Chest X-rays revealed obstructive emphysema compatible with asthma without evidence of acute inflammatory disease.  

November 1962 STRs show that the Veteran was hospitalized for 1 day with a diagnosis of asthma, bronchial.

December 1962 STRs indicate that the Veteran was seen and later hospitalized for acute bronchial asthma, dyspnea, and tight asthmatic chest.  Chest X-rays revealed emphysema, compatible with diagnosis of bronchial asthma.  The diagnosis was allergy, not elsewhere classified, allergen undetermined; manifested by acute asthma.  His symptoms cleared and he was discharged 10 days later.  

June and October 1963 STRs show the Veteran was seen for complaints of wheezing, diagnosed as asthma.  June 1963 chest X-rays were negative.

On June 1964 service examination for isolated assignment, the Veteran reported shortness of breath due to asthma attacks and an intermittent runny nose for about 2 years which he believed was due to asthma.  Chest X-rays did not reveal any active disease.  

On December 1965 service separation examination, clinical evaluation of the lungs and chest was normal.  It was noted that he had an asthma episode in 1963 with no complications and no sequelae.  

VA treatment records show that the Veteran had a traumatic type-A aortic dissection in November 2005; in March 2008, he complained of dyspnea with walking; April 2008 chest X-rays did not reveal evidence of acute lung infiltrates or active disease; June and July 2008 computed tomography (CT) scans of the neck were unremarkable; December 2008 and January 2009 treatment records note a history of asthma and show complaints of shortness of breath and exertional chest tightness status post dissection of the thoracoabdominal aorta; and June 2008 through April 2014 annual computed tomography (CT) scans of the chest did not reveal evidence of a respiratory disorder.  

On August 2008 VA examination, the Veteran reported that asthma was diagnosed in service and that it has been intermittent with remissions since.  He described his symptoms as getting short-winded approximately every two weeks.  It was noted that in 1962 and 1963 he was hospitalized for asthma, which improved and resolved with no additional hospitalizations for asthma since service.  He had acute attacks less than weekly, but at least monthly, and clinical visits for exacerbations less than once per year.  On physical examination, he appeared fatigued and had decreased breath sounds.  The diagnosis was dyspnea with exertion.  It was noted that the Veteran has fatigue and shortness of breath related to surgical changes from dissection of aortic aneurysm; the Veteran has been followed by VA for numerous years with no record of asthma; he has dyspnea with exertion associated with aortic aneurysm; he has never been treated with inhalers or evaluated for asthma; he presents history of reports of shortness of breath recently to his primary care provider and being told it is his postsurgical dissection.  The examiner opined that "it is less likely as not his current symptoms of dyspnea are related in any way to his diagnosis of asthma."  The examiner explained that the Veteran has no record of continuation of treatment for his condition, no current or history of the diagnosis of asthma since service, and is not being treated for the condition.  A pulmonary function test was scheduled for later the same day; the Veteran failed to report for that test, and it was not rescheduled.  

In his November 2008 notice of disagreement, the Veteran asserted that VA had prescribed and issued him an inhaler since 1970, he had received continuous treatment for the condition, and he had not been afforded a pulmonary function test.  He alleged that the aortic dissection had aggravated his asthma.  

At the May 2014 hearing, the Veteran testified that he had asthma in service with persistent symptoms since, and that he has self-treated with over-the-counter medication about twice a month, depending on the season.  

On November 2014 VA examination, the Veteran reported that he had not received medical treatment for asthma since service and did not take medications for it, but used herbs to treat occasional breathing congestion.  The diagnosis was acute asthma, resolved.  The examiner opined that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the record documents acute diagnosis of asthma in 1962 or 1963 with no recurrence, no sequelae, and no chronicity; physical examination was unremarkable for asthma or other significant pulmonary disability; pulmonary function testing found no evidence of obstruction, and X-ray is unremarkable for pulmonary disease; the Veteran stated that he takes related herbs to treat breathing congestion, but could not identify the herbs and congestion is not diagnostic of asthma or other condition; based on the available information, there is no objective evidence of a current respiratory disability.  

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (a respiratory disorder/asthma).  The Veteran asserts that he has asthma with symptoms of dyspnea and fatigue.  Although he is competent to report such symptoms, whether there is underlying pathology (a diagnosis of asthma or other respiratory disorder) is a medical question beyond the capability of his own lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Board finds that his assertion that he has asthma is not probative evidence.  

The competent evidence of record does not show that the Veteran has a current diagnosis of a respiratory disorder/asthma.  Neither the August 2008 nor the November 2014 VA examiner found an underlying respiratory disorder related to the Veteran's complaints of dyspnea and fatigue.  Notably, the August 2008 VA examiner attributed the Veteran's shortness of breath and fatigue to surgical changes from the aortic dissection (rather than to a respiratory disorder/asthma), and the November 2014 VA examiner noted that the Veteran's asthma in service had resolved.  In the absence of any competent evidence showing that the Veteran has, or during the pendency of the appeal has had, a respiratory disorder/asthma, he has not presented a valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  


ORDER

The appeal seeking service connection for a respiratory disorder/asthma is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


